Exhibit 10.22

 

HAWAIIAN TELCOM HOLDCO, INC.
EXECUTIVE SEVERANCE PLAN

 

(amended and restated effective June 12, 2015)

 

INTRODUCTION

 

The purpose of the Hawaiian Telcom Holdco, Inc. Executive Severance Plan (the
“Plan”) is to retain key employees and to encourage such employees to use their
best business judgment in managing the affairs of Hawaiian Telcom Holdco, Inc.
and its subsidiaries and affiliates (the “Company”). Therefore, Hawaiian Telcom
Holdco, Inc. is willing to provide the severance benefits described below to
protect these employees in the event of an involuntary termination. It is
further intended that this Plan will complement other compensation program
components to assure a sound basis upon which the Company will retain key
employees.

 

Article 1
Definitions and Exclusions

 

Whenever used in this Plan, the following words and phrases shall have the
meanings set forth below. When the defined meaning is intended, the term is
capitalized:

 

1.1.                            “Base Salary” means the total amount of base
salary payable to a participant at the salary rate in effect immediately prior
to the participant’s Separation from Service with the Company. Base Salary does
not include bonuses, reimbursed expenses, credits or benefits under any plan of
deferred compensation, to which the Company contributes, or any additional cash
compensation or compensation payable in a form other than cash.

 

1.2.                            “Board of Directors” shall mean the Board of
Directors of Hawaiian Telcom Holdco, Inc..

 

1.3.                            “Cause” to terminate a participant’s employment
shall include any of the following facts or circumstances:

 

(a)         the participant’s failure to follow a legal order of the Board of
Directors, other than any such failure resulting from the participant’s
Disability, and such failure is not remedied within 30 days after receipt of
written notice;

 

(b)         the participant’s gross or willful misconduct in the performance of
duties that causes or is reasonably likely to cause damage to the Company;

 

(c)          the participant’s conviction of felony or crime involving material
dishonesty or moral turpitude;

 

(d)         the participant’s fraud or, other than with respect to a de minimis
amount, personal dishonesty involving the Company’s assets; or

 

1

--------------------------------------------------------------------------------


 

(e)          the participant’s unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s premises or while
performing the participant’s duties and responsibilities to the Company.

 

Prior to a termination pursuant to subsection 1.3(c) above, the Company shall
conduct a reasonable investigation to determine, based on the information
reasonably available to the Company, whether Cause for termination exists.

 

1.4.                            “Compensation Committee” means the Compensation
Committee of the Board of Directors.

 

1.5.                            “Disability” shall mean the absence of a
participant from the participant’s duties to the Company on a full-time basis
for a total of 6 months during any 12-month period as a result of incapacity due
to mental or physical illness, which determination is made by a physician
selected by the Company and acceptable to the participant or the participant’s
legal representative (such agreement as to acceptability not to be withheld
unreasonably). Notwithstanding the foregoing, a Disability shall not be
“incurred” hereunder until, at the earliest, the last day of the 6th month of
such absence and in no event shall the participant be determined to be Disabled
unless such physician determines that such illness can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

 

1.6.                            “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended.

 

1.7.                            “General Release” means a full and complete
general waiver and release of all claims that a participant may have against the
Company or persons affiliated with the Company in the form provided by the
Company.

 

1.8.                            “Good Reason” means a participant’s resignation
due to the occurrence of any of the following conditions which occurs without
the participant’s written consent, provided that the requirements regarding
advance notice and an opportunity to cure set forth below are satisfied:

 

(a)                                 a material diminution in the authority,
duties or responsibilities of the participant or the supervisor to whom the
participant is required to report;

 

(b)                                 the Company’s material breach of this Plan
or the participant’s employment offer letter or employment agreement (including,
without limitation, the Company’s material failure to provide payments or
benefits required under this Plan or the participant’s employment offer letter
or employment agreement); or

 

(c)                                  the relocation of the participant’s
principal office, without his or her consent, to a location that is in excess of
100 miles from Honolulu, Hawaii.

 

2

--------------------------------------------------------------------------------


 

In order for a participant to resign for Good Reason, the participant must
provide written notice to Hawaiian Telcom Holdco, Inc. of the existence of the
Good Reason condition within 90 days of the initial existence of such Good
Reason condition. Upon receipt of such notice, Hawaiian Telcom Holdco, Inc. will
have 30 days during which it may remedy the Good Reason condition. If the Good
Reason condition is not remedied within such 30 day period, the participant may
resign based on the Good Reason condition specified in the notice effective no
later than 30 days following the expiration of Hawaiian Telcom Holdco, Inc.’s
30-day cure period.

 

1.9.                            “Involuntary Separation from Service” shall have
the meaning set forth in Treasury Regulation 1.409A-1(n).

 

1.10.                     “Separation from Service” shall have the meaning set
forth in Treasury Regulation 1.409A-1(h).

 

Article 2
Eligibility for Benefits

 

2.1.                            Eligibility. The Company’s executives at the
Senior Vice President and higher level, hired by the Company after December 7,
2012, are eligible for Plan benefits. Exceptions (additions or deletions) to the
eligibility requirements can be made only by Hawaiian Telcom Holdco, Inc.’s
Chief Executive Officer (“CEO”), with the approval of the Compensation
Committee.

 

2.2.                            Benefits.  If a participant experiences (a) a
Separation from Service as a result of the participant’s death or Disability or
(b) an Involuntary Separation from Service by the Company without Cause or as a
result of the participant’s resignation for Good Reason, the Company shall pay
to the participant the severance benefits described in Section 3.2. 
Notwithstanding anything stated herein or in any other plan, program,
arrangement or agreement otherwise, a participant receiving benefits under this
Plan shall not be eligible for severance benefits under any other severance
plan, policy or arrangement sponsored by the Company or any other written
agreement by and between the Company and the participant, including without
limitation, any employment offer letter or employment agreement, whether entered
into before or after this Plan is adopted by the Company.

 

2.3.                            Notice of Termination.  Any termination of a
participant’s employment by the Company or by the participant (other than
termination that occurs as a result of the participant’s death) shall be
communicated by a written notice to the other party indicating the specific
basis for the termination, referencing the applicable provisions of this Plan,
and specifying a termination date.  Any notice of termination submitted by a
participant shall specify a termination date that is at least 30 days following
the date of such notice; provided, however, the Company may, in its sole
discretion, change the termination date to any date following the Company’s
receipt of the notice of termination. Except as set forth below with respect to
a termination as a result of a participant’s Disability, any notice of
termination submitted by the Company may provide for any termination date (e.g.,
the date the participant receives the notice of termination, or any date
thereafter specified by the Company in its sole discretion). Any notice of
termination submitted by the Company where the basis for the termination is a
participant’s Disability shall specify a termination date that is 30 days after
receipt of such notice by the participant, and participant’s termination shall
be effective as of such date,

 

3

--------------------------------------------------------------------------------


 

provided that, within the 30 days after such receipt, the participant shall not
have returned to the full-time performance of his or her duties.  This
Section 2.3 shall be construed in a manner consistent with the requirements of
the Americans with Disabilities Act and Hawaii Employment Practices law. The
failure by a participant or the Company to set forth in the notice of
termination any fact or circumstance that contributes to a showing of Cause or
Good Reason shall not waive any right of the participant or the Company or
preclude the participant or the Company from asserting such fact or circumstance
in enforcing the participant’s or the Company’s rights.

 

2.4.                            Plan Administration. The Compensation Committee,
or such other committee as may be appointed by the Board of Directors from time
to time, shall administer this Plan (the “Plan Administrator”). The Plan
Administrator is responsible for the general administration and management of
this Plan and shall have all powers and duties necessary to fulfill its
responsibilities, including, but not limited to, the discretion to interpret and
apply this Plan and to determine all questions relating to eligibility for
benefits. This Plan shall be interpreted in accordance with its terms and their
intended meanings. However, the Plan Administrator and all plan fiduciaries
shall have the discretion to interpret or construe ambiguous, unclear, or
implied (but omitted) terms in any fashion they deem to be appropriate in their
sole discretion, and to make any findings of fact needed in the administration
of this Plan. The validity of any such interpretation, construction, decision,
or finding of fact shall not be given de novo review if challenged in court, by
arbitration, or in any other forum, and shall be upheld unless clearly arbitrary
or capricious.

 

Article 3
Severance Benefits

 

3.1.                            Termination for Cause or Resignation without
Good Reason.  If a participant’s employment is terminated by the Company for
Cause, or by participant without Good Reason, the participant shall not be
entitled to any severance payments or benefits.

 

3.2.                            Termination.

 

(a)         Termination upon Death or Disability.  If a participant experiences
a Separation from Service as a result of such participant’s death or Disability,
such participant (or the participant’s estate) will receive the following
severance payments and benefits from the Company:

 

(i)             Severance Pay.  The Company will continue to pay, in separate
and distinct equal installment payments in accordance with the Company’s regular
payroll practice at the time of the participant’s Separation from Service, the
participant’s Base Salary for the period beginning on the date of such
Separation from Service and ending, (a) for the CEO, on the twelve (12) month
anniversary of the date of the CEO’s Separation from Service, and (b) for
participants other than the CEO, on the six (6) month anniversary of the date of
the participant’s Separation from Service.

 

4

--------------------------------------------------------------------------------


 

(ii)          Performance Compensation Plan Award Severance.  The Company will
pay the participant a pro-rated amount of his or her annual award under the
Company’s Performance Compensation Plan for the year of termination, with such
prorated amount equal to the award the participant would have received had he or
she continued to be employed by the Company until the date such awards are paid
multiplied by a fraction, the numerator of which is the total number of days the
participant was employed by the Company during the calendar year and the
denominator of which is 365, based on actual performance in relation to the
performance targets set forth in the Performance Compensation Plan (such amount
to be determined in good faith by the Compensation Committee and paid in the
calendar year following the calendar year in which the participant’s Separation
from Service occurs at such time as awards are paid to other executive officers
who participate in the Performance Compensation Plan).

 

(b) Termination without Cause or Resignation for Good Reason. If a participant
experiences an Involuntary Separation from Service by the Company without Cause
or as a result of the participant’s resignation for Good Reason, the participant
will receive the following severance payments and benefits from the Company:

 

(i)             Severance Pay.

 

(A)                   The Company will continue to pay, in separate and distinct
equal installment payments in accordance with Company’s standard payroll
procedures at the time of the participant’s Separation from Service, (1) to the
CEO, 150% of the CEO’s Base Salary, and (2) to participants other than the CEO,
the participant’s Base Salary, in each case for the period beginning on the date
of such Separation from Service and ending on the earliest to occur of
(a)(i) for the CEO, the eighteen (18) month anniversary of the date of the CEO’s
Separation from Service, and (ii) for participants other than the CEO, the
twelve (12) month anniversary of the date of the participant’s Separation from
Service, (b) the first date the participant violates any restrictive covenant
that may be described in his or her employment offer letter or employment
agreement, including, without limitation, any non-competition, non-solicitation,
non-disparagement or confidentiality covenant, (c) the fifth day following the
date of the participant’s termination in the event the Company has not received
by that date a General Release executed by the participant and the participant’s
voluntary waiver of any review period, or (d) the first date of the
participant’s revocation of the General Release (such period ending on the
earliest of such dates, the “Severance Period”).

 

(ii)          Health Insurance.  Continued coverage (at the Company’s expense),
for the Severance Period, for the participant and any dependents under the
Company group health plan in which the participant and any dependents were
entitled to participate immediately prior to the Separation from Service,
excluding Exec-U-Care or similar supplemental coverage policies for senior
executives. If the foregoing coverage is not available, and if the participant
elects to continue his or her health insurance coverage (excluding Exec-U-Care
or similar supplemental coverage policies for senior executives) under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), then the Company will
pay 100% of the participant’s monthly premiums due for such COBRA coverage from
the first date on which the participant loses health coverage as an employee of
the Company (with any payments commencing after such date being made
retroactively to such date) through the date the Company has paid for COBRA
premiums for a length of time equal to the Severance Period or, if earlier, the
expiration of the participant’s coverage under COBRA or the date when the
participant receives substantially equivalent health insurance coverage in
connection with new employment or self-employment.

 

5

--------------------------------------------------------------------------------


 

(iii)       Performance Compensation Plan Award Severance.  The Company will pay
the participant a pro-rated amount of his or her annual award under the
Company’s Performance Compensation Plan for the year of termination, with such
prorated amount equal to the award the participant would have received had he or
she continued to be employed by the Company until the date such awards are paid
multiplied by a fraction, the numerator of which is the total number of days the
participant was employed by the Company during the calendar year and the
denominator of which is 365, based on actual performance in relation to the
performance targets set forth in the Performance Compensation Plan (such amount
to be determined in good faith by the Compensation Committee and paid in the
calendar year following the calendar year in which the participant’s Separation
from Service occurs at such time as awards are paid to other executive officers
who participate in the Performance Compensation Plan).

 

3.3.                            Code Section 409A. For purposes of Section 409A
of the Internal Revenue Code of 1986, as amended, the regulations and other
guidance there under and any state law of similar effect (collectively
“Section 409A”), each payment that is paid pursuant to this Plan is hereby
designated as a separate payment.  The parties intend that all payments made or
to be made under this Plan comply with, or are exempt from, the requirements of
Section 409A so that none of the payments or benefits will be subject to the
adverse tax penalties imposed under Section 409A, and any ambiguities herein
will be interpreted to so comply or be so exempt.  Specifically, any severance
payments made in connection with the participant’s Separation from Service under
this Plan and paid on or before the 15th day of the 3rd month following the end
of the participant’s first tax year in which the participant’s Separation from
Service occurs or, if later, the 15th day of the 3rd month following the end of
the Company’s first tax year in which the participant’s Separation from Service
occurs, shall be exempt from Section 409A to the maximum extent permitted
pursuant to Treasury Regulation Section 1.409A-1(b)(4) and any additional
severance provided in connection with the participant’s Separation from Service
under this Plan shall be exempt from Section 409A to the maximum extent
permitted pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) (to the
extent it is exempt pursuant to such section it will in any event be paid no
later than the last day of the participant’s 2nd taxable year following the
taxable year in which the participant’s Separation from Service occurs). 
Notwithstanding the foregoing, if any of the payments provided in connection
with the participant’s Separation from Service do not qualify for any reason to
be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(4), Treasury Regulation Section 1.409A-1(b)(9)(iii), or any
other applicable exemption and the participant is, at the time of the
participant’s Separation from Service, a “specified employee,” as defined in
Treasury Regulation Section 1.409A-1(i), each such payment will not be made
until the first regularly scheduled payroll date of the 7th month after the
participant’s Separation from Service and, on such date (or, if earlier, the
date of the participant’s death), the participant will receive all payments that
would have been paid during such period in a single lump sum.  Any lump sum
payment of delayed payments pursuant to the preceding sentence shall be paid
with interest to reflect the period of delay, with such interest to accrue at
the prime rate in effect at Citibank,

 

6

--------------------------------------------------------------------------------


 

N.A. at the time of the participant’s Separation from Service. Any remaining
payments due under the Plan shall be paid as otherwise provided herein. The
determination of whether the participant is a “specified employee” for purposes
of Code Section 409A(a)(2)(B)(i) as of the time of such Separation from Service
shall made by the Company in accordance with the terms of Section 409A.

 

Article 4
Employment Status

 

4.1.                            Right to Terminate Employment. This Plan shall
not be deemed to constitute an employment contract between the Company and any
participant. Nothing contained herein shall give any participant the right to be
retained in the employ of the Company or to interfere with the right of the
Company to discharge the participant at any time, nor shall it give the Company
the right to require the participant to remain in its employ or to interfere
with the participant’s right to terminate employment at any time.

 

4.2.                            Status During Benefit Period. Commencing upon
the date of the participant’s Separation from Service, the participant shall
cease to be an employee of the Company for any purpose. The payment of severance
benefits under this Plan shall be payments to a former employee.

 

7

--------------------------------------------------------------------------------


 

Article 5
Claims and Review Procedures

 

5.1.                            Claims Procedure. Severance benefits will be
provided to each participant in the amount determined hereunder by Hawaiian
Telcom Holdco, Inc.  If a participant believes he or she has not been provided
with the severance pay benefits to which he or she is entitled under this Plan,
then the participant may file a request for review within 90 days after the date
he or she should have received such benefits according to the Plan.  The request
for review must be submitted to the Plan Administrator.  The Plan Administrator
will respond to the request for review within 90 days after it is received,
setting forth the reasons for its determination in writing.  If the
participant’s request for review is denied, the participant or the participant’s
duly authorized representative may, within 60 days after receiving written
notice of such denial, file a written appeal with the Plan Administrator setting
forth the reasons for disagreeing with the initial determination including any
documents or records which support the participant’s appeal.  The Plan
Administrator shall respond to this appeal within 60 days after it is received,
setting forth the reasons for its determination in writing.  The participant may
review pertinent Plan documents and his or her employment records, and as part
of the written request for review may submit issues and comments concerning the
claim.

 

5.2.                            Authority. In determining whether to approve or
deny any claim or any appeal from a denied claim, the Plan Administrator shall
exercise its discretionary authority to interpret the Plan and the facts
presented with respect to the claim, and its discretionary authority to
determine eligibility for benefits under the Plan. Any approval or denial shall
be final and conclusive upon all persons.

 

5.3.                            Exhaustion of Remedies. Except as required by
applicable law, no action at law or equity shall be brought to recover a benefit
under the Plan unless and until the claimant has: (a) submitted a claim for
benefits, (b) been notified by the Plan Administrator that the benefits (or a
portion thereof) are denied, (c) filed a written request for a review of denial
with the Plan Administrator, and (d) been notified in writing that the denial
has been affirmed.

 

Article 6
Information Required by ERISA

 

6.1.                            Plan Information.  The Plan is administered by
Hawaiian Telcom Holdco, Inc.  The Plan sponsor’s and Plan Administrator’s name,
address, telephone number, employer identification number and Plan number are as
follows:

 

Plan Name:

Hawaiian Telcom Holdco, Inc. Executive Severance Plan

 

 

Plan Sponsor/

Hawaiian Telcom Holdco, Inc.

Administrator:

c/o Compensation Committee

 

1177 Bishop Street

 

Honolulu, Hawaii 96813

 

 

Telephone No.:

(808) 546-4511

Employer I.D. No.:

16-1710376

 

 

Plan No.:

507

Plan Year:

January 1 through December 31

Effective Date:

December 17, 2012

 

8

--------------------------------------------------------------------------------


 

6.2.                            Type of Plan.                       This is an
unfunded welfare benefit severance plan.  The Company provides benefits from its
general assets.

 

6.3.                            Agent for Service of Legal Process. The name and
address of the person designated as agent for service of legal process is the
same as the name and address of the Plan Administrator.

 

6.4.                            Statement of ERISA Rights.  Participants in this
Plan are entitled to certain rights and protections under ERISA.  ERISA provides
that all Plan participants shall be entitled to:

 

(a)        Examine, without charge, at the Plan Administrator’s office, all Plan
documents, including the Plan instrument (which is this document) and copies of
all documents filed by the Plan Administrator with the Department of Labor.

 

(b)        Copies of all Plan documents and other Plan information may also be
obtained upon written request to the Plan Administrator; provided, however, that
a reasonable charge may be made for copies.

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of this Plan.  The people who
operate the Plan have a duty to do so prudently and in the interest of Plan
participants and beneficiaries.  However, employees and agents of the Company
carrying out their responsibilities with respect to the Plan are acting as
representatives of the Company and not as fiduciaries in their own right.  No
one, including a participant’s employer or any other person, may fire a
participant or otherwise discriminate against a participant in any way to
prevent a participant from obtaining benefits or exercising the participant’s
rights under ERISA.  If a participant’s claim for benefits is denied in whole or
in part, the participant must receive a written explanation of the reason for
this denial.  A participant has the right to have the Plan Administrator review
and reconsider the participant’s claim, as described elsewhere in this document.

 

Under ERISA, there are several steps a participant can take to enforce the above
rights.  For instance, if a participant requests certain materials required to
be furnished by the Plan and the participant does not receive them within 30
days, a participant may file suit in federal court.  In such a case, the court
may require that the participant be provided with the materials and may fine the
Company up to $100 a day until the participant receives them, unless the
materials were not sent because of reasons beyond the Plan Administrator’s
control.  If a participant has a claim for benefits which is denied or ignored
in whole or in part, the participant may file suit in a state or federal court. 
If a participant is discriminated against for asserting the participant’s
rights, the participant may seek assistance from the United States Department of
Labor or the participant may file suit in federal court.  The court will decide
who should pay the court costs and legal fees.  If a participant is successful,
the court may order the person the participant has sued to pay these costs and
fees.  If a participant loses, the court may order the participant to pay these
costs and fees if, for example, it finds the participant’s claim is frivolous.

 

9

--------------------------------------------------------------------------------


 

If any participant has any questions about this Plan, the participant should
contact the Plan Administrator.  If any participant has any questions about this
statement or about the participant’s rights under ERISA, the participant should
contact the nearest office of the Labor-Management Services Administration,
United States Department of Labor.

 

6.5.                            Plan Administration and Interpretations. 
Hawaiian Telcom Holdco, Inc. is the named fiduciary, which has the authority to
control and manage the operation and administration of the Plan.  Hawaiian
Telcom Holdco, Inc. shall make such rules, regulations and computations and
shall take such other actions to administer the Plan as it may deem
appropriate.  Hawaiian Telcom Holdco, Inc. shall have sole and complete
discretion to interpret and administer the terms of the Plan and to determine
eligibility for benefits and the amount of any such benefits pursuant to the
terms of the Plan.  In administering the Plan, Hawaiian Telcom Holdco, Inc.
shall act in a nondiscriminatory manner to the extent legally required and shall
at all times discharge its duties with respect to the Plan in accordance with
the standards set forth in Section 404(a)(1) and other applicable sections of
ERISA.

 

Article 7
Amendment and Termination

 

It is intended that the Plan shall continue from year to year, subject to an
annual review by the Board of Directors or the Compensation Committee. However,
the Board of Directors and the Compensation Committee reserves the right to
modify, amend or terminate the Plan at any time; provided, that no amendment or
termination shall be made that would materially and adversely affect the rights
of any participant without his or her consent.

 

Article 8
Miscellaneous

 

8.1.                            Benefits Non-Assignable. No right or interest of
a participant in this Plan shall be assignable or transferable, in whole or in
part, either directly or by operation of law or otherwise, including but not by
way of limitation, execution, levy, garnishment, attachment, pledge, bankruptcy,
assignments for the benefit of creditors, receiverships, or in any other manner,
excluding transfer by operation of law as a result solely of mental
incompetency.

 

8.2.                            Withholding and Required Deductions. The
severance benefits payable under this Plan are subject to all withholding and
any other deductions required by applicable law.

 

8.3.                            Applicable Law. This Plan is a welfare plan
subject to ERISA and it shall be interpreted, administered, and enforced in
accordance with that law.

 

8.4.                            Severability. If any provision of this Plan is
held invalid or unenforceable by a court of competent jurisdiction, all
remaining provisions shall continue to be fully effective.

 

10

--------------------------------------------------------------------------------


 

8.5.                            Binding Agreement. This Plan shall be binding
upon and inure to the benefit of the Company, its successors and assigns, and
the participants and their heirs, executors, administrators and legal
representatives.

 

IN WITNESS WHEREOF, Hawaiian Telcom Holdco, Inc. has caused this amended and
restated Plan to be executed by its duly authorized officer effective as of the
12th day of June, 2014.

 

 

 

HAWAIIAN TELCOM HOLDCO, INC.

 

 

 

 

 

By:

/s/ Eric K. Yeaman

 

 

Eric K. Yeaman

 

 

Its President and Chief Executive Officer

 

11

--------------------------------------------------------------------------------